Citation Nr: 0622367	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for back 
and neck disorders, to include arthritis, has been received.

2.  Entitlement to service connection for back and neck 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1954 and from October 1961 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening of the claim.  
The veteran perfected an appeal of that determination.

The veteran appeared at a Travel Board Hearing in May 2006 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

Due to the veteran's advanced age, his case has been advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  A March 1986 rating decision denied entitlement to 
service connection for a back and neck injury with arthritis 
which, in the absence of a perfected appeal, became final in 
accordance with applicable law.

3.  The evidence submitted since the March 1986 rating 
decision contributes to a more complete picture of the 
circumstances related to the claimed origin of the veteran's 
disability.

4.  The preponderance of the probative evidence indicates 
that back and neck disorders are not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for back and neck injury, to include 
arthritis, has been received; and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Back and neck disorders were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to service connection.  
The VCAA notice provided to the veteran addressed the 
necessity for new and material evidence.  In light of the 
fact that the Board determines below that new and material 
evidence has been received to reopen the claim, no further 
discussion of this facet of the requisite notice is 
necessary.

In this case, in a letter of June 2003, which was followed by 
a September 2003 adjudication of the claim, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the underlying claim for 
entitlement to service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence that was relevant to the claim.  He was informed 
that the evidence submitted had to show a nexus between his 
claimed disabilities and his active service, which could be 
shown by medical evidence.  An April 2006 letter informed the 
veteran how disability evaluations are determined and how 
effective dates are assigned if the benefits sought were 
granted.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The RO's specific efforts to develop the claim are set forth 
in the discussion below.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and post-
service medical records and examination reports, to include 
available private records and reports, VA outpatient 
treatment records, and the transcript of the veteran's 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  Thus, 
any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

In January 1986, the RO received the veteran's formal claim 
for entitlement to service connection for arthritis of the 
neck and back secondary to an in-service injury.  He claimed 
that he was treated at Walter Reed Army Medical Center for 
the injury.  The RO received his service medical records in 
March 1986.

The service medical records reflected no entries for any 
complaints, findings, or treatment for a neck or back injury 
during his initial tour of service.  The veteran's July 1954 
Report of Medical History for separation reflected no 
indication of any history of a neck or back injury, and the 
examiner noted no evidence of an organic disease was found.  
The July 1954 Report of Physical Examination for Release From 
Active Duty reflects that, except for a forearm scar, all 
areas were assessed as normal.

The veteran was ordered to active duty in October 1961.  His 
Report of Medical History for entry onto that tour reflects 
that he reported only his childhood illnesses, dental 
problems, sinusitis, low blood pressure, a corn on his foot, 
and hemorrhoids.  The October 1961 Report of Medical 
Examination For Entry Onto Active Duty reflects that the 
veteran's spine and musculoskeletal system were assessed as 
normal.  As was the case with his initial tour of service, 
the service medical records reflect no entries for any 
complaints, findings, or treatment for a neck or back injury 
during the veteran's subsequent tour of active service.  His 
Report of Medical History for release from active duty did 
not list any history of a back or neck injury, and the 
February 1962 Report of Physical Examination for Release From 
Active Duty reflects that the spine and musculoskeletal 
system were assessed as normal.

The RO determined in a March 1986 rating decision that the 
service medical records were negative for any complaints or 
treatment for a neck or back disorder, to include any 
diagnosis of arthritis, and that the veteran had not 
submitted any evidence of treatment for or diagnosis of 
arthritis within 12 months of his active service.  The March 
1986 rating decision denied the claim.  The veteran did not 
appeal that determination, and it became final in accordance 
with applicable law and regulation.

Standard of review

The regulation applicable to new and material evidence, 
38 C.F.R. § 3.156(a), was amended, effective August 29, 2001, 
to include the legal standard applicable to what constitutes 
new and material evidence.  The current standard is deemed 
more restrictive than the prior one.  Since the veteran's 
current claim was received after August 29, 2001, in May 
2003, his claim would normally be reviewed under the current 
standard.  In light of the discussion set forth immediately 
below, however, the Board will apply the prior standard to 
his appeal.  

In January 1998, the veteran filed a claim to reopen the 
previously denied claim.  The RO issued a rating decision in 
May 1999 which determined that new and material evidence had 
not been presented to reopen the claim.  The RO notified the 
veteran of that decision by way of a June 1999 letter.  The 
veteran filed a notice of disagreement with that decision in 
July 1999.  The claims file reflects no evidence of the RO 
having issued the veteran a Statement of the Case (SOC).  See 
38 C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, the veteran's 1998 claim remained open.  
See Tablazon v Brown, 8 Vet. App. 359 (1995).

The Board notes that the veteran's 1998 claim to reopen, 
though open, is not directly before it.  38 C.F.R. § 20.200.  
The Board further notes, however, that in light of its 
allowing the benefit for which the veteran initially applied 
in 1998, that is, to reopen the claim, and application of the 
standard of review extant in 1998, there remains no existing 
issue or case or controversy related to the 1998 claim, and 
it is effectively rendered moot.  Thus, the Board discerns no 
due process or other substantive necessity to remand the case 
for issuance of a SOC.  See generally Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence

The Board notes, as set forth above, that the November 2003 
SOC reflects that the RO determined that new and material 
evidence to reopen the previously denied claim was received, 
reopened the claim and adjudicated it on the merits.  
Nonetheless, the Board has the jurisdictional responsibility 
to consider whether it was proper to reopen the claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); see 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  The 
Board does not have jurisdiction to consider a previously 
denied claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  Jackson, 256 F.3d at 1369-70; Barnett, 83 F.3d at 
1383.

The prior provisions of 38 C.F.R. § 3.156(a), provided that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran asserts that he injured his back in a mess hall 
at Ft. Belvoir, VA while trying to forcibly open a safe 
secured by a combination lock.  He explained that he swung at 
the lock with a mallet but missed, and his continued motion 
between his legs caused the injury.  A fellow soldier 
volunteered to drive him to Walter Reed, where he was seen by 
a doctor but no X-rays were taken.  The veteran's 
representative asked at the Board hearing, why Walter Reed, 
and the veteran related that there was no medical unit at Ft. 
Belvoir that he could use.  Transcript, pp. 3 - 5.

Evidence received since the March 1986 decision includes lay 
statements from the veteran's brother and another individual 
who purported to have been present when he injured himself at 
Ft. Belvoir.  The  veteran's brother related that they were 
in training at Ft. Belvoir and were very busy preparing to go 
to the field.  The brother related that he knew the veteran 
got hurt and was taken to Walter Reed, where they gave him 
medicine and pills for his pain.  The other individual 
claimed to have driven the veteran to Walter Reed after he 
was hurt, he left the veteran at Walter Reed, and returned 
later that afternoon to get him.  The veteran was in pain and 
was given pain pills.  

A September 1998 statement from J. Welch, M.D., reflects that 
he treated the veteran for seven years.  During that period, 
the veteran complained of ongoing upper thoracic spine pain, 
which had gone on since he left the military.  Dr. Welch 
diagnosed the veteran as having osteoarthritis, probably 
post-traumatic, to the upper thoracic spine.  He related that 
the veteran told him that VA X-rays had confirmed a 
scarification or hypercalcification of the upper thoracic 
spine.  

In March 1999, Walter Reed Army Medical Center informed the 
RO that a thorough search had revealed no records related to 
the veteran.  Other efforts of the RO to develop private 
treatment records met with negative results.  The VA 
outpatient treatment records associated with the claims file 
reflect entries where the veteran complained of neck or back 
pain, but none of them reflect any medical diagnosis or 
opinion that the neck or back pain is related to the 
veteran's active service.

The Board first finds that the two lay statements and Dr. 
Welch's records and report are in fact new evidence, in that 
they were not before the RO for the 1986 decision, and they 
are not redundant.  This new evidence is not redundant, as it 
provides probative evidence that the veteran actually 
sustained an injury during his second tour of active service, 
which was a critical missing link of his 1986 claim.  Dr. 
Welch's report is probative evidence that the veteran has a 
current disability.

As noted above, at this stage of the proceedings new evidence 
is presumed to be credible, and it is not tested for weight 
at this stage of the inquiry.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, the Board also finds that it is 
material, as it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
injury, and it is sufficiently significant that the veteran's 
claim cannot be fairly considered without it.  Dr. Welch 
observed in his report that the veteran's arthritis of the 
thoracic spine was probably post-traumatic.  Thus, the Board 
finds that new and material evidence has been received, and 
the claim is hereby reopened.  38 C.F.R. § 3.156(a) (2001).

Due process on the merits

Since the veteran has submitted new and material evidence 
warranting a reopening of his claims, the Board must next 
consider whether applicable due process requirements have 
been satisfied prior to addressing the issue of entitlement 
to service connection for back and neck disorders, to include 
arthritis, on the merits.  Should the Board find that they 
have not been satisfied, the case must be remanded for 
additional development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that applicable due process 
requirements have been satisfied.

In 1998 statements in support of his application to reopen, 
the veteran asserted that his claims file did not contain all 
of his service medical records, which meant that the 1986 
adjudication was based on an incomplete record.  He 
specifically referenced records which he asserted were 
maintained at Walter Reed.  In response, an August 1998 RO 
letter informed the veteran of the then applicable Well-
Grounded standard that required claimants to show that their 
claims were grounded in order to trigger VA's duty to assist.  
The letter also informed the veteran that if there were 
additional service medical records or VA treatment records in 
existence, the RO would obtain them on the veteran's behalf.  
The veteran responded by sending Dr. Welch's report and a 
copy of a reply from the National Personnel Records Center 
(NPRC) that his records were already provided to VA.

A December 1998 deferred rating decision directed action to 
develop any records maintained by Walter Reed, as well as a 
request for the NPRC to search for records of claimed mental 
health treatment at an Army facility in Korea.  Both the 
NPRC, in February 1999, and Walter Reed, in March 1999, 
provided negative replies after searching their respective 
records banks.  The NPRC advised that there were no records, 
or morning or sick call reports for the facility in Korea 
after 1948.

The veteran's June 1999 Notice of Disagreement with the May 
1999 rating decision, which denied reopening, reflected that 
there were additional records at the Dallas, TX VA treatment 
facility, as well as with private providers there.  In a 
November 1999 letter, the RO asked the veteran to provide 
identifying information on the private providers and included 
VA Forms 21-4142 for him to authorize the RO to obtain any 
existing records on his behalf.  The veteran replied that the 
private providers he named were no longer "available to 
obtain records from their office," and he had no further 
information on them.

In January 2000 and August 2000, the RO informed the veteran 
that he needed to provide more complete information on 
private providers he named, to include a Dr. Watts and a 
Columbia Medical Hospital.  The veteran provided updated 
authorizations in February 2000.  The RO's subsequent 
attempts were also unfruitful.  Columbia Medical Hospital 
refused delivery of the RO's request for records.  An August 
2000 letter informed the veteran of that fact and also 
informed him that ultimately it was his responsibility to 
obtain the records, and that he should reply within 30 days.  
The claims file reflects no evidence of a reply related to 
Columbia Medical Hospital.  Additional VA treatment records 
were obtained and associated with the claims file.
The sequence of events set forth above reflect that the RO 
exerted reasonable efforts to assist the veteran in 
developing evidence to support his claim.  Thus, as found 
above in the discussion of VCAA compliance, the Board finds 
that the RO satisfied VA's duty to assist the veteran, and 
that the claims file is as developed as can reasonably be 
expected in terms of available records, and that the veteran 
fully understood, and understands, what evidence is required 
to support his claim.  This was demonstrated by his sworn 
testimony at the hearing.  Further, he made no assertion that 
there were further records to be developed.

Thus, the sole question which now remains is whether the Duty 
to Assist mandated an examination prior to adjudicating the 
veteran's claim on the merits, as the RO did not afford the 
veteran an examination prior to adjudicating his claim.  See 
38 C.F.R. § 3.159(c).

Prior to proceeding to the applicable analysis required to 
address the claim on the merits, the Board notes that, at 
this stage of the proceedings, no evidence is presumed 
credible but is tested for credibility, and any competing 
facts are weighed.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
recently reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and, indication that the current 
disability may be associated with an in-service event.  
McClendon, Westlaw slip opn. at 3 and 4.  The RO, or the 
Board, tests for those criteria and then decides if there is 
sufficient competent credible medical evidence of record to 
decide the claim.  38 C.F.R. § 3.159(c).  The Court cautioned 
in McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  Westlaw slip opn. at 5, 
citing Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002).

Criterion 1: The Board finds that there is competent evidence 
of a current disability.  As noted in the discussion of new 
and material evidence, the veteran's VA treatment records 
note his complaints of back and neck pain and providers' 
assessment of degenerative joint disease of the cervical 
spine.  Further, Dr. Welch, albeit without the benefit of X-
ray evidence, also proffered an assessment of arthritis of 
the thoracic spine, probably post-traumatic.  The Board has 
no basis on which to doubt the authenticity of these reports 
or the professional qualifications of the providers who made 
them.  Thus, the Board deems the evidence competent.  The 
Board cautions that this is not to be viewed as a firm 
finding of fact to that effect.  Cf. McClendon, Westlaw slip 
opn at 3.

Criterion 2: The Board finds that the evidence which tends to 
show that there was an in-service event, injury, or disease, 
is not credible.  This factor will be discussed in detail in 
the discussion of service-connection.

Criteria 3 and 4:  The finding on criterion 2 renders any 
findings on these criteria moot, as any medical evidence of 
record is probative only to the extent that the claimed event 
actually occurred.  In this light, the Board observes that 
the Court's emphasis and caution in McClendon against making 
a determinative finding on the appropriateness of an 
examination solely on the absence of evidence was done in 
light of the Board having found as fact that an in-service 
event actually occurred.  See McClendon, Westlaw slip opn. at 
3.

Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c). Thus, 
the Board finds that the record is sufficiently developed to 
address the merits of the veteran's claim without prejudice 
to his right to assistance with the development of his claim.  
Bernard, 4 Vet. App. at 394.

Service connection

The facts set forth above are hereby incorporated here by 
reference.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309(a) (2005).

The Board is constrained to find that the preponderance of 
the evidence is against the veteran's claim.  The Board is 
also constrained to find the salient evidence that the 
veteran in fact sustained an in-service injury is incredible.  
The Board notes that neither the lay statement of the 
veteran's fellow soldier nor his brother's corroborated his 
account of the seminal events.  They merely recounted that he 
was hurt in some way and one of them drove him to Walter 
Reed.

The veteran's accounts do not resolve this deficiency.  A 
March 2003 VA treatment entry reflects that, contrary to his 
friend's version, the veteran related that, after his in-
service injury, he was admitted overnight at Walter Reed.  
The Board notes his hearing testimony that there was no 
medical facility available at Ft. Belvoir but also notes that 
the service medical records reflect several entries related 
to his treatment for routine maladies at DeWitt Army 
Hospital, Ft. Belvoir, between November 1961and February 
1962.  Also noted is the veteran's October 2003 statement 
where he asserts that he did not receive a physical 
examination at separation from active service, and had he 
received one, his back injury would have been discovered.  As 
noted above, the claims file reflects that he received a 
physical examination at the conclusion of his original tour 
of active service, as well before and upon separation from 
his second tour of active service, all of which found no back 
or neck pathology.

The VA treatment records reflect no more than the veteran's 
reported history of an in-service injury, and the fact that 
he is diagnosed with degenerative joint disease of the 
cervical spine.  Earlier VA records reflect that he 
complained of pain in the back of his neck, as opposed to 
back and neck pain, in 1985.  (Emphasis added).  Dr. Welch's 
records do reflect that the veteran manifested upper back 
pain, and he diagnosed arthritis.  Dr. Welch rendered no 
opinion and made no comment as to any relationship between an 
upper thoracic spine disorder and the veteran's active 
service, rather than to observe that if the veteran's 
reported history was correct, to include his report of what 
VA X-rays showed, it correlated with Dr. Welch's clinical 
findings as to the location of the pain.  The Board notes 
that the VA records associated with the claims file do not 
reflect an X-ray or diagnosis related to the veteran's back.  

A diagnosis may not be rejected solely on the basis that it 
relied in part on the patient's reported history.  
Nonetheless, that part of a physician's diagnosis which is 
based on a patient's personally related history is no better 
than the accuracy of the reported history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005).  The Board has 
already found the veteran's reported history incredible, 
which vitiates any weight attributable to Dr. Welch's 
assessment that the thoracic spine arthritis is probably 
post-traumatic.

Further, the evidence of record reflects that the veteran's 
claimed symptomatology did not manifest until several years 
after his active service.  There is no evidence of complaints 
or treatment for a back or neck disorder within one year of 
his separation of either of his tours of active service.  
Thus, there is no basis to support service connection on a 
presumptive basis.  Thus, the Board finds the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.303, 3.307, 3.309(a) (2005).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for neck and back 
injury, with arthritis, has been received; the appeal is 
granted solely to that extent.

Entitlement to service connection for neck and back 
disorders, with arthritis, is denied.



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


